NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

YH SOL HOLDINGS, LLC,             )
                                  )
              Appellant,          )
                                  )
v.                                )          Case No. 2D19-2413
                                  )
U.S. BANK TRUST, N.A., as         )
trustee for LSF11 MASTER          )
PARTICIPATION TRUST;              )
KELLY M. MIGLICIO-MCDONALD        )
A/K/A KELLY M. MIGLICIO; NATURE'S )
HIDEAWAY MASTER                   )
ASSOCIATION, INC.; NATURE'S       )
HIDEAWAY PHASE IB                 )
HOMEOWNERS ASSOCIATION,           )
INC; SEAN M. MCDONALD; and        )
UNKNOWN TENANT IN                 )
POSSESSION OF THE SUBJECT         )
PROPERTY,                         )
                                  )
              Appellees.          )
                                  )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for
Pasco County; Kimberly S. Byrd,
Judge.

Mark L. Pomeranz of Pomeranz &
Associates, P.A., Hallandale, for
Appellant.

Jonathan L. Blackmore and William S.
Isenberg of Phelan Hallinan Diamond &
Jones, PLLC, Fort Lauderdale, for
Appellee U.S. Bank Trust, N.A.
No appearance for remaining
Appellees.


PER CURIAM.

            Affirmed.


KELLY, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-